DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	Applicant’s arguments filed on 4/19/21 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. The amendment necessitates the new ground(s) of rejection presented due to the added language in claim 1, incorporating claim 7 but removing the limitation regarding temperature. 
Status of the Application
	Claim(s) 1-5, 8-22, and 25-26 is/are pending.
	Claim(s) 9-10 and 12-17 is/are withdrawn.
	Claim(s) 1-5, 8, 11, 18-22, and 25-26 is/are rejected.

Claim Rejections – 35 U.S.C. § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

    PNG
    media_image1.png
    158
    934
    media_image1.png
    Greyscale

Claim(s) 1, 3, 5, 8, 11, 18, 20, 22, 25, and 26 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Lynn et al. (US 20150062893 A1) [hereinafter Lynn] in view of Shur et al. (US 20140060104 A1) [hereinafter Shur].
	Regarding claim 1, Lynn teaches a method of sanitizing an industrial livestock facility, comprising: 
	monitoring at least one room of the industrial livestock facility (see [0039]) with a sensor (see presence detection sensor, [0041]) operably connected to a controller (required for intended operation of system, see e.g. [0074]) to detect that a human is present in the at least one room (see [0041]); 
	
	providing a first light (see e.g. conventional light, 50, [0041]) having a first spectral content when the human is present using a first lighting element (see visible light, [0044]); 

	wherein the controller is operably connected to the first lighting element by a first switching element (see plurality of switches, [0044]) and to the second lighting element by a second switching element (see same) and actuates the first and second switching elements based on the presence of the human detected by the sensor (see [0047]); and 
	
	Lynn fails to explicitly disclose monitoring the at least one room with an auxiliary sensor operably connected to the controller; providing the second spectral content using the controller to actuate the second switching element based on an environmental condition of the room detected by the auxiliary sensor, wherein the environmental condition relates to humidity, a bacteria, a virus, or a predetermined chemical.
	However, Shur teaches a system to enable targeted UV irradiation to areas that are known to have more evidence of bacterial or viral activity (see Shur, e.g. [0008,36]), and automatically determine when to turn on/off UV irradiation for sterilization or merely preservation based on desired environmental conditions in specific zones (see [0047]), said system comprising monitoring the at least one room with an auxiliary sensor (see UV detector, [0035]) operably connected to the controller (controlled); providing second spectral content using the controller to actuate the second switching element based on an environmental condition of the room detected by the auxiliary sensor (activates the UV sterilization light based on detected conditions, see e.g. [0039,42]), wherein the environmental condition relates to humidity, a bacteria (see [0035]), a virus (see [0035]), or a predetermined chemical. It would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to combine the teachings of Shur in the system of the combined prior art because a skilled artisan would have been motivated to look for ways to improve operation of the UV disinfection system, including the flexibility of using sensors to optimize targeted UV sterilization to places that have measurably higher bacteria or viruses, in the manner taught by Shur. 

	Regarding claim 3, the combined teaching of Lynn and Shur teaches the narrow range of wavelengths is in between 100 nanometers and 400 nanometers (see Lynn, [0042]).
Regarding claim 5, the combined teaching of Lynn and Shur teaches the sensor is a motion detector (see Lynn, [0045]).
	Regarding claim 8, the combined teaching of Lynn and Shur teaches the first light is provided by a light emitting diode (see Lynn, [0062]).
	Regarding claim 11, the combined teaching of Lynn and Shur teaches the first spectral content and the second spectral content are different (see Lynn, [0042]).

	Regarding claim 18, Lynn teaches a biosecurity system for an industrial livestock facility, comprising: 
	a sensor (see motion sensor, [0045]) to monitoring at least one room of the industrial livestock facility and to detect a human presence in the at least one room (see same), the sensor operably connected to a controller (required for intended operation of system, see e.g. [0074]); 
	
	a first lighting device (see e.g. conventional light, 50, [0041]) having a first spectral content being illuminated when the human presence is detected (see e.g. whether or not a human is detected), the first lighting device operably connected to a first switching element (see of plurality of switches, [0044]); 
	a second lighting device (see e.g. UVLEDs, 60, [0041]) having a second spectral content within a narrow range of wavelengths (see [0072]) being illuminated when the human presence is not detected (see [0047]), wherein the second spectral content inhibits growth of a bacterium (see [0042]), the second lighting device operably connected to a second switching element (see of plurality of switches, [0044]); and 
	wherein the controller is operably connected to the first switching element and the second switching element (required for intended operation of system, see [0044]) and actuates the first and second switching elements based on the presence of the human detected by the sensor (see [0047]), 
	Lynn fails to explicitly disclose an auxiliary sensor to monitor the at least one room, the auxiliary sensor operably connected to the controller; further wherein the controller actuates the second switching element to enable emission of the second spectral content based on an environmental 
	However, Shur teaches a system to enable targeted UV irradiation to areas that are known to have more evidence of bacterial or viral activity (see Shur, e.g. [0008,36]), and automatically determine when to turn on/off UV irradiation for sterilization or merely preservation based on desired environmental conditions in specific zones (see [0047]), said system comprising monitoring the at least one room with an auxiliary sensor (see UV detector, [0035]) operably connected to the controller (controlled); providing second spectral content using the controller to actuate the second switching element based on an environmental condition of the room detected by the auxiliary sensor (activates the UV sterilization light based on detected conditions, see e.g. [0039,42]), wherein the environmental condition relates to humidity, a bacteria (see [0035]), a virus (see [0035]), or a predetermined chemical. It would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to combine the teachings of Shur in the system of the combined prior art because a skilled artisan would have been motivated to look for ways to improve operation of the UV disinfection system, including the flexibility of using sensors to optimize targeted UV sterilization to places that have measurably higher bacteria or viruses, in the manner taught by Shur. 

	Claim 20 is rejected for similar reasons as claim 3, above. 
	Claim 22 is rejected for similar reasons as claim 5, above. 
	Claim 25 is rejected for similar reasons as claim 8, above. 
	Claim 26 is rejected for similar reasons as claim 11, above. 

Claim(s) 2, 4, 19, and 21 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Lynn and Shur, as applied to claim 1 and 18 above, and further in view of Yin et al., Light based anti-infectives: ultraviolet C irradiation, photodynamic therapy, blue light, and beyond, Current Opinion in Pharmacology 2013, 13:731–762 (hereinafter “Yin”).
	Regarding claim 2, the combined teaching of Lynn and Shur fails to explicitly disclose the narrow range of wavelengths is in between 410 nanometers and 450 nanometers. However, Yin teaches a sterilization system wherein blue light of the claimed wavelengths (see e.g. Yin, p751, col 2, para 3, p746, col 1, para 2) can provide antimicrobial effects (see Yin, p746, col 1) including photinactivating, killing, or preventing biofilms (see p746, col 2, p748) without causing the material degradation effects of sustained UV and much less damage to mammalian cells (see p746, col 1). It would have been obvious prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05(I).
	Regarding claim 4, the combined teaching of Lynn and Shur fails to explicitly disclose the narrow range of wavelengths is in between 410 nanometers and 450 nanometers. However, Yin teaches a sterilization system wherein blue light can provide antimicrobial effects (see Yin, p746, col 1) including photinactivating, killing, or preventing biofilms (see p746, col 2, p748) without causing the material degradation effects of sustained UV and much less damage to mammalian cells (see p746, col 1). It would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to combine the teachings of Yin and the combined prior art to replace or augment with blue light sources, because a skilled artisan would have been motivated to try using blue light with less UV to achieve the ability to provide antimicrobial effects without the harm to mammalian cells, in the manner taught by Yin. 
	Regarding claim 19, the combined teaching of Lynn and Shur fails to explicitly disclose the claimed limitation(s). However, the differences would have been obvious in view of Yin, for similar reasons as claim 2 above. 
	Regarding claim 21, the combined teaching of Lynn and Shur fails to explicitly disclose the claimed limitation(s). However, the differences would have been obvious in view of Yin, for similar reasons as claim 4 above. 

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Choi whose telephone number is (571) 272 – 2689. The examiner can normally be reached on 8:00 am – 5:30 pm M-T, and every other Friday.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571) 272 – 2293. The fax phone number for the organization where this application or proceeding is assigned is (571) 273 – 8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES CHOI/Examiner, Art Unit 2881